t c summary opinion united_states tax_court michael walter bragg petitioner v commissioner of internal revenue respondent docket no 27942-09s filed date michael walter bragg pro_se melanie e senick for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether payments made by petitioner in to his former wife are deductible as alimony under sec_215 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of washington when the petition was filed petitioner and rosalie bragg ms bragg were married in approximately in date petitioner and ms bragg were divorced pursuant to a divorce decree approved by the superior court of washington county of king with respect to spousal support the divorce decree states spousal maintenance the husband shall pay dollar_figure maintenance maintenance shall be paid in dollar_figure payments made twice monthly the first maintenance payment shall be due the first month after this decree is entered the husband shall pay dollar_figure per month spousal maintenance to the wife without a specific ending date due to the wife at present being incapable of earning an adequate income however after five years from the date of this decree the husband’s obligation to pay said maintenance shall be reviewable by motion to the court in reviewing the husband’s obligation to pay spousal maintenance the court shall look at each parties sic income assets living_expenses and any other factors showing the parties sic respective financial situation s the burden of showing why maintenance should be reduced or stopped altogether shall be on the husband during petitioner paid ms bragg a total of dollar_figure throughout petitioner had dollar_figure from his biweekly paychecks directly deposited into a checking account for the sole benefit of ms bragg although petitioner was required by the divorce decree to pay to ms bragg dollar_figure twice monthly for a total of dollar_figure yearly petitioner and ms bragg informally agreed to the lesser amount of dollar_figure due to petitioner’s financial circumstances at some point in ms bragg remarried petitioner was not aware of her remarriage until date when he was informed of the remarriage by ms bragg’s grandson upon learning of ms bragg’s remarriage petitioner immediately stopped the direct deposit into her account on his federal_income_tax return petitioner claimed a deduction of dollar_figure for alimony paid to ms bragg in a notice_of_deficiency respondent determined the payments were not alimony and therefore disallowed the claimed deduction petitioner explained at trial the changing of the divorce decree would have cost us even more money to get done so we didn’t feel it was necessary discussion sec_215 allows a deduction for alimony payments paid during the payor’s taxable_year sec_215 defines alimony or separate_maintenance as any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met both parties agree that petitioner’s payments to ms bragg satisfied the requirements set out in sec_71 c and d the parties do not agree however on whether the payments satisfy the requirement that the payments be made under_a_divorce_or_separation_instrument see sec_71 sec_71 provides that a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse as a general matter if the language of a statute is unambiguous on its face we apply the statute in accordance with its terms see eg 124_tc_1 affd 435_f3d_555 5th cir sec_71 is not a tremendously complicated statute and its requirements are clearly set forth petitioner made the payment sec_3 the requirement under sec_71 that there be no obligation to make payments after the death of the payee spouse is satisfied by operation of washington state law under wash rev code ann sec_26 west discussed infra to ms bragg pursuant to a divorce decree which is listed as a divorce_or_separation_instrument in sec_71 despite the fact that petitioner falls within the provisions of the applicable federal statute respondent argues that because ms bragg remarried in petitioner’s legal_obligation to pay spousal maintenance terminated as a matter of washington state law thus respondent contends that the payments were not received under a divorce instrument as required by sec_71 wash rev code ann sec_26 west provides unless otherwise agreed in writing or expressly provided in the decree the obligation to pay future maintenance is terminated upon the death of either party or the remarriage of the party receiving maintenance but there is no requirement in sec_71 that payments be made under a legally enforceable duty in order to qualify for the alimony deduction the only requirement is that any payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 although it was once the case that entitlement to an alimony deduction under sec_71 required_payments to be respondent does not allege that the payments at issue were disguised child_support payments or installments of a property distribution rather his sole argument is that petitioner’s payments to his ex-wife did not constitute alimony because they did not meet the definition under the statute as a result of the operation of washington state law made under a legally enforceable obligation it has not been so for more than years before the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 sec_71 of the internal_revenue_code of defined alimony as payments made in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the divorce decree or under a written instrument incident_to_divorce_or_separation the statute was amended in repealing the requirement that the payment be based on a legal support obligation h rept part pincite respondent’s legal argument has as its foundation old law and does not reflect amendments to the statute although there certainly have been cases holding that voluntary payments made outside a written instrument incident_to_divorce are not alimony those cases have generally dealt with situations where there was no proper divorce decree or separation agreement where a payment was made before the operative document went into effect or where the older version of sec_71 applied to the particular case see eg 66_tc_308 holding that payments made under an oral agreement were not alimony because they were made before the issuance of the divorce decree 55_tc_1134 applying the old version of sec_71 and concluding that absent some sort of currently enforceable judicial decree or order sec_71 would not apply leventhal v commissioner tcmemo_2000_92 stating that letters from one spouse’s attorney to another do not constitute a divorce_or_separation_instrument peterson v commissioner tcmemo_1998_27 confirming that a california state court’s issuance of a minute order was sufficient under state law to constitute a divorce_or_separation_instrument abood v commissioner tcmemo_1990_ applying the pre-amendment version of sec_71 to the facts and clarifying that under those circumstances voluntary payments are not within the purview of sec_71 and sec_215 this is true even of recent cases see eg 441_f3d_845 9th cir affirming the tax court’s holding that the prior version of sec_71 applied there have been no cases firmly on point with the one at bar respondent’s own regulations do not support his position although sec_1_71-1 income_tax regs contains the antiquated language reflective of the older version of the alimony statute see sec_1_71-1 income_tax regs such periodic_payments must be made in discharge of a legal_obligation imposed upon or incurred by the husband because of the marital or family relationship the temporary_regulation promulgated along with the amended version of sec_71 in reflects the changes to the statutory language the more recent regulation requires only that alimony payments meet the following requirements a that payments be made in cash b that payments not be designated as excludable from the gross_income of the payee and nondeductible by the payor c that payments be made between spouses who are not members of the same household d that the payor has no liability to continue to make payments after the death of the payee spouse and e that payments are not treated as child_support sec_1_71-1t q a-2 temporary income_tax regs fed reg date further sec_1_71-1t q a-3 temporary income_tax regs fed reg date makes very clear that the requirement that alimony or separate_maintenance payments be made in discharge of a legal_obligation has been eliminated accordingly petitioner’s payments satisfy the requirements for alimony payments as outlined in the relevant regulations more than years after the enactment of the amended statute there is no reason to assume that congress meant anything other than what it said in enacting the present version temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 of sec_71 it is not the court’s place to support respondent’s attempt to include language congress itself did not accordingly we hold that under the unique facts of this case petitioner’s payments made to his former wife in satisfied the conditions set forth in sec_71 and were thus properly deductible as alimony under sec_215 for that taxable_year conclusion we have considered all of the arguments made by respondent and to the extent that we have not specifically addressed them we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
